Citation Nr: 0815973	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for a low back 
disorder, to include degenerative joint disease, degenerative 
disc disease, and lumbar strain.  

4.  Entitlement to service connection for a disorder 
manifested by bilateral pain in the feet.  

5.  Entitlement to service connection for a disorder 
manifested by bilateral pain in the legs.  

6.  Entitlement to service connection for a disorder 
manifested by bilateral pain in the hands.  

7.  Entitlement to service connection for a disorder 
manifested by hyperlipidemia.  

8.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
ulcer disorder.  

9.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disorder, to include seborrheic disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.




FINDINGS OF FACT

1.  The veteran is not currently shown to have PTSD.  

2.  The veteran is not currently shown to have hepatitis C.  

3.  A back disorder was not manifested during service or 
within one year of separation from service, and any currently 
diagnosed back disorder is not shown to be causally or 
etiologically related to service.  

4.  The veteran is not currently shown to have a disorder 
manifested by bilateral pain in the feet.  

5.  The veteran is not currently shown to have a disorder 
manifested by bilateral pain in the legs.  

6.  The veteran is not currently shown to have a disorder 
manifested by bilateral pain in the hands.  

7.  The veteran is not currently shown to have a disorder 
manifested by hyperlipidemia.  

8.  The evidence received since the final decision denying 
service connection for an ulcer does not relate specifically 
to unestablished facts necessary to substantiate the claim 
and the additional evidence does not raise a reasonable 
possibility of substantiating the claim.

9.  The evidence received since the final decision denying 
service connection for a skin disorder does not relate 
specifically to unestablished facts necessary to substantiate 
the claim and the additional evidence does not raise a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 
3.304 (2007).  

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002); 
38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304 (2007).   

3.  A low back disorder, to include degenerative joint 
disease, degenerative disc disease, and lumbar strain, was 
not incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A (West 2002); 
38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).   

4.  A disorder manifested by bilateral pain in the feet was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A (West 2002); 38 U.S.C.A. §§ 3.102, 
3.159, 3.303, 3.304 (2007). 

5.  A disorder manifested by bilateral pain in the legs was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A (West 2002); 38 U.S.C.A. §§ 3.102, 
3.159, 3.303, 3.304 (2007).   

6.  A disorder manifested by bilateral pain in the hands was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A (West 2002); 38 U.S.C.A. §§ 3.102, 
3.159, 3.303, 3.304 (2007).   

7.  A disorder manifested by hyperlipidemia was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 
3.303, 3.304 (2007).   


8.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for an 
ulcer disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 

9.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for a 
skin condition, to include seborrheic dermatitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a September 2004 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As this case relates to the submission of 
new and material evidence, the Board notes that the veteran 
was informed as to what evidence is necessary to successfully 
reopen a previously denied claim in accordance with 
jurisprudential precedent.  See Kent v. Nicholson, 20 
Vet.App. 1 (2006).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran received notice of these elements prior to the 
decision that is the subject of this appeal.
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
service connection be granted for his claims.   See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
did not, however, provide such notice to the veteran prior to 
the RO decision that is the subject of this appeal.  

To the extent that the timing deficiency with regard to the 
Dingess requirements raises a presumption of prejudice, such 
defect would not have operated to alter the outcome in the 
instant case where the preponderance of the evidence is 
against the claims for service connection.  Timely notice of 
these latter two elements would not have altered the final 
outcome with respect to the claim on appeal.  That is, the 
timing defect did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (recognizing that a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice and thus, the 
presumption of prejudice is rebutted).  In addition, since 
this decision affirms the RO's denials of service connection, 
the veteran is not prejudiced by the failure to provide him 
that further information.  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  A medical examination addressing the potential 
etiology of the claimed conditions has not been afforded; 
however, this is not necessary given that the evidence does 
not point to current PTSD, hepatitis C, or disabilities in 
the feet, legs, hands, or manifested by hyperlipidemia, nor 
does the evidence show any onset of a chronic back disability 
until many years after service.  Under these circumstances, 
there is no duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, including osteoarthritis, when 
they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).


Hepatitis C; PTSD; Disorders of the Hands, Feet, and Legs; 
Hyperlipidemia

The veteran contends that he currently experiences hepatitis 
C, PTSD, hyperlipidemia, and bilateral disabilities in the 
hands, feet, and legs, manifested by pain.  These claimed 
conditions do not involve the same pathology or anatomical 
structures, but since they are denied for the same legal 
reason, they are discussed together for the sake of brevity.  

Before any grant of service connection can be made, it is 
necessary to establish the first and most basic requirement 
of such a claim.  Namely, the veteran must show that he has a 
current chronic disability that is capable of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It is noted that pain alone, while a symptom, and 
certainly something on which the veteran as a lay person is 
competent to report about, does not constitute a disability 
for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999); Espiritu, supra.   

Regarding PTSD, the Board notes that the entirety of evidence 
supporting a diagnosis of this disorder comes from a single 
annotation (which reports it with a complaint of insomnia) 
made in a VA clinical report, which by all accounts appears 
to be based solely on history provided by the veteran.  While 
the report could be probative if substantiated by the 
evidentiary record, a stand-alone lay assertion of PTSD that 
is unsubstantiated (as is the case here) carries little 
probative weight. See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006).  Indeed, more in-depth psychological reports, to 
include a November 2004 psychiatric consultation, determined 
that the veteran was experiencing anxiety not otherwise 
specified.  Additionally, subsequent VA mental health 
counseling determined that the criteria for PTSD have 
specifically not been met, despite the veteran's contention 
to the contrary.  Thus, there is a dearth of competent 
medical evidence relating to a diagnosis of PTSD.  
Furthermore, there are credibility problems regarding the 
veteran's alleged stressors.  Specifically, his military 
occupational specialty is documented by service records as a 
supply clerk, but he has stated that he served as an 
infantryman in combat.  However, there is no evidence 
suggesting combat participation, and the veteran was not 
awarded a Purple Heart Medal or other combat decoration.  As 
such, the Board finds that there is no need to further 
investigate the identified stressor, as the diagnosis of PTSD 
is lacking, making the claim fail on the first element 
necessary to establish service connection.  

Regarding hepatitis C, the veteran alleges that he was 
treated for this disorder while service in Vietnam.  He 
asserts that drinking tainted water and food caused him to 
have liver problems, and he alleges in-service treatment for 
hepatitis.  The veteran has a lengthy history of intravenous 
drug abuse, and this was noted as an identified risk factor 
for hepatitis.  Blood tests, however, do not reveal that the 
hepatitis C virus is currently present in the veteran.  As 
hepatitis is not something on which a lay person is competent 
to report, the lack of a medically confirmed diagnosis of the 
disorder is fatal to the claim.  See Espiritu, supra.  
Indeed, without a medical diagnosis of hepatitis C, confirmed 
by blood test or other pathology, there is no current 
disability and service connection cannot be granted.  See 
Brammer, supra. 

Regarding the claim for various pain in the feet, legs, and 
hands, the Board does not doubt the veteran's assertions that 
he feels pain in these extremities.  As noted above, however, 
pain alone, without an accompanying diagnosis, is not a 
disability for which service connection can be granted.  See 
Sanchez-Benitez, supra.  The record does not illustrate any 
objective pathology of leg, feet, or hand disabilities, with 
the only evidence of record being the veteran's subjective 
reports of pain.  As such, there is no current disability for 
which service connection can be granted, and these claims 
must be denied.  See Brammer, supra.   Additionally, 
hyperlipidemia, or high cholesterol, is like pain, merely a 
symptom of a potential disability.  High cholesterol without 
an accompanying diagnosis is, by application of an analogy, 
of the same nature as pain without a diagnosed underlying 
condition causing the pain.  Thus, while there are confirmed 
medical findings of high cholesterol, there is no associated 
condition which exists to count as a current disability for 
VA purposes, and the claim for hyperlipidemia must also be 
denied.  Id.    

Low Back Disorder

The veteran has a diagnosis of low back strain, degenerative 
disc disease, and degenerative joint disease in the 
lumbosacral spine.  The first element of a claim for service 
connection is satisfied, and the Board will concede that 
there is a current disability for VA purposes.  

At issue is whether or not there are any objective 
indications of onset of a low back disability in service, or 
in the case of degenerative joint disease, within a year 
after service separation, or other medical evidence that 
relates a currently diagnosed back disorder to service.  The 
Board must conclude that there is no such indication.  

Specifically, the service medical records are absent for any 
complaint, treatment, or diagnosis of a low back disorder.  A 
review of the separation medical examination indicates normal 
findings regarding the musculoskeletal system.  Indeed, it is 
not until approximately September and October 2001, decades 
after service separation, when the veteran was diagnosed with 
a back disability and required corticosteroid injection 
therapy.  The Board notes that the passage of time, in and of 
itself, can be probative evidence against a veteran's claim 
for service connection.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).  

There is simply nothing of record to suggest that the 
veteran's low back disorder occurred as a result of his 
active service.  Decades went by before the diagnosis of a 
back disorder, and there is nothing in service to suggest a 
continuing symptomatology since service.  The Board also 
observes that there is no medical evidence of record that 
suggests that any currently diagnosed back disorder was in 
any way related to service.  Furthermore, there is no 
verified combat service, and the Board thus cannot accept 
unsubstantiated allegations surrounding the claimed injury.  
See 38 U.S.C.A. § 1154.  As such, the Board determines that 
an examination is not in order, as the evidence clearly shows 
that a back disorder did not occur until many years after 
service separation.  See McLendon, supra.  

New and Material Evidence Claims

The veteran was denied service connection for an ulcer 
condition and a skin condition, to include seborrheic 
dermatitis, in June 1982 and October 1997 rating decisions, 
respectively.  The RO determined that both an ulcer disorder 
and seborrheic dermatitis were not shown in service, and no 
appeal was filed within the requisite time.  

The veteran has subsequently petitioned VA to reopen these 
final claims, and has argued that new and material evidence 
has been submitted.  The Board must disagree.  

In order for the veteran to be successful in his claim to 
reopen, he must submit evidence that is both new, in that it 
was not considered in the original rating decision, and 
material, in that it must address a previously unestablished 
fact necessary to substantiate the underlying claims for 
service connection.  See 38 C.F.R. § 3.156.  In this case, 
that evidence would relate to an in-service occurrence of an 
ulcer disorder and of seborrheic dermatitis and/or it would 
relate current diagnoses of these disorders with service.  A 
search or the record shows that there is medical evidence 
suggestive of current disabilities.  However, nothing has 
been submitted which addresses a potential in-service 
etiology.  As such, material evidence has not been submitted, 
and the claims to reopen must be denied.  

Conclusion

The veteran has not been afforded examinations addressing 
etiology for any of the above claims for service connection.  
As he has not shown that he has current PTSD, hepatitis C, or 
disabilities manifested by hyperlipidemia or pain in the 
bilateral feet, hands, and legs, nor has he shown evidence of 
in-service onset of a low back disorder, such examinations 
are not required.  See McLendon, supra.  

In reaching the above determinations, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims. 38 U.S.C.A. 
§ 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for hepatitis C is denied.  

Service connection for a low back disability, to include 
degenerative joint disease, degenerative disc disease, and 
lumbar strain is denied.  

Service connection for a disorder manifested by bilateral 
pain in the feet is denied.  

Service connection for a disorder manifested by bilateral 
pain in the legs is denied.  

Service connection for a disorder manifested by bilateral 
pain in the hands is denied.  

Service connection for a disorder manifested by 
hyperlipidemia is denied.  

New and material evidence not having been submitted, the 
claim for service connection for an ulcer disorder is not 
reopened and remains denied.  

New and material evidence not having been submitted, the 
claim for service connection for a skin disorder, to include 
seborrheic dermatitis, is not reopened and remains denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


